 1   Michael R. Crosner (SBN 41294)
     mike@crosnerlegal.com
 2   Zachary M. Crosner (SBN 272295)
 3   zach@crosnerlegal.com
     Blake R. Jones (SBN 211221)
 4   blake@crosnerlegal.com
     Kim L. Anglin (SBN 218749)
 5   kim@crosnerlegal.com
     Chad Saunders (SBN 257810)
 6   chad@crosnerlegal.com
 7   CROSNER LEGAL, P.C.
     9440 Santa Monica Blvd., Suite 301
 8   Beverly Hills, CA 90201
     Tel: (310) 496-5818
 9   Fax: (310) 510-6429
10   Attorneys for Plaintiff
11   MAGGIE BLAND

12   Kyle L. Schriner (SBN 215853)
     kyle@schrinerlaw.com
13   SCHRINER LAW FIRM, PC
     1936 University Ave., Suite 110
14   Berkeley, CA 94704
15   Tel: (415) 321-4924

16   Attorneys for Defendants
     MARIN AIRPORTER and LAWRENCE LEPORTE
17
                                UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
20
     MAGGIE BLAND, on behalf of herself          Case No. 4:21-cv-01689-YGR
21   and all others similarly situated,
                                                 STIPULATION OF DISMISSAL
22          Plaintiff,                           WITHOUT PREJUDICE OF
     v.                                          DEFENDANT LAWRENCE LEPORTE
23                                               (FRCP 41(a)) AND ORDER
     MARIN AIRPORTER, a California
24   corporation; LAWRENCE LEPORTE,              Judge: Hon. Yvonne Gonzalez Rogers
     an individual; and DOES 1-100,              Place: Courtroom 1, Fourth Floor
25
             Defendants.
26
27
28

                STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF LAWRENCE LEPORTE
                                    CASE NO. 4:21-CV-01689-YGR
 1                 STIPULATION FOR DISMISSAL OF LAWRENCE LEPORTE

 2          Plaintiff Maggie Bland and Defendants Marin Airporter and Lawrence Leporte hereby

 3   stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that individual defendant

 4   Lawrence Leporte be dismissed as a party from the entire action without prejudice, with each

 5   party bearing that party’s own attorney’s fees and costs in connection with the dismissal.

 6
 7   Dated: May 11, 2021                          CROSNER LEGAL, APC

 8
                                                  By:     /s/ Chad Saunders
 9                                                        Michael Crosner, Esq.
                                                          Zach Crosner, Esq.
10                                                        Blake Jones, Esq.
                                                          Kim Anglin, Esq.
11                                                        Attorneys for Plaintiff Maggie Bland
12
     Dated: May 11, 2021                          SCHRINER LAW FIRM
13
14                                                By:     /s/ Kyle L. Schriner
                                                          Attorney for Defendants Marin Airporter and
15                                                        Lawrence Leporte
16
17
18
19
20   PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
     Date: May 12, 2021                        _________________________________
22                                                   YVONNE GONZALEZ ROGERS
23                                                 UNITED STATES DISTRICT JUDGE

24
25
26
27
28
                                                      2
               STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF LAWRENCE LEPORTE
                                   CASE NO. 4:21-CV-01689-YGR
